*257The action here is founded on all the facts of the case—if „ the acts of the defendants do not amount to an actual acceptance, then they amount only to an agreement to accept— (whether made with Fleming & Alden alone, or with these plaintiffs also)—and then the contract is not to be governed by the laws of England, but by our law: for that contract was made here, and, as a contract, was complete here.
As Justice Story said, in an analogous case, (Townsley agt. Sumwell, 2 Pet. R. 181,) where the agreement was made in Kentucky to accept drafts in New-Orleans, “The contract for the acceptance and honor of the present bill was (if made at all) made in Kentucky, and was to be governed by its laws; even supposing that the question, whether it amounted to an acceptance or not, was to be governed by the law of Louisiana, where the contract was to be executed.”
If the agreement can operate by our laws as an acceptance, it is a present acceptance in this place as soon as the draft is bought on the faith of the agreement, although it is to be paid in England.
The demurrer must be overruled, with costs—with leave to defendants to elect to answer on payment of costs.